Citation Nr: 9907042	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  95-05 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1990 to May 
1994.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  In February 1997, the Board remanded the 
veteran's claim for further evidentiary development. 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. No competent evidence has been submitted to demonstrate 
that the veteran currently has a low back disorder.

3. The veteran failed to report for VA examinations scheduled 
in February 1997 and May 1998.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for a low back disorder.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.655 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a low back 
disorder.  The legal question to be answered, initially, is 
whether the veteran has presented evidence of a well-grounded 
claim; that is, a claim that is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail with 
respect to this claim and there is no duty to assist him 
further in the development of his claim.  38 U.S.C.A. 
§ 5107(a).  To that end, however, the Board notes that, in 
February 1997, it remanded the veteran's claim for further VA 
examination and to afford him the opportunity to submit 
additional medical evidence in support of his claim.  
However, no further medical evidence was received and the 
veteran failed to appear for VA examinations scheduled in 
February 1997 and May 1998.  As will be explained below, the 
Board finds that this claim is not well grounded.


Factual Background

When examined for enlistment into service in June 1989, the 
veteran denied a history of recurrent back pain, there was no 
report of spinal or other musculoskeletal abnormality and he 
was found qualified for active service.  A March 1994 acute 
medical care screening record indicates that the veteran 
complained of lower back pain for four months that had 
gradually worsened and prevented him from sleeping for two 
weeks.  He denied a history of a prior injury and described 
having a sharp pain without radiation or bowel or bladder 
dysfunction.  The veteran said the pain increased in certain 
sitting positions.  Examination revealed full range of motion 
with no paraspinal spasms and masses; single leg raise was 
negative, bilaterally.  The assessment was lumbar syndrome 
without radiculopathy.  A separation examination report is 
not of record.

Post service, in October 1994, the veteran underwent a VA 
general medical examination and gave a three-year history of 
low back pain.  He complained of a dull low back pain that 
worsened with prolonged sitting and standing and intermittent 
radiating pain to the right side of his buttocks.  The 
veteran denied any tingling or numbness.  On examination, his 
lumbosacral spine revealed point tenderness at the area of 
L4-L5 and his straight leg raising was unremarkable.  The 
examiner noted the veteran's complaints of low back pain but 
there was no diagnosed disorder.  

That same day, the veteran underwent a separate VA 
examination of his spine and gave a history of approximately 
two to two and one half years of insidious onset of low back 
pain that was treated with medications.  He complained of low 
back pain after he sat or stood for longer than forty-five 
minutes, said he got occasional radiation to the right cheek 
and noted that it happened nearly every day.  Objective 
findings showed negative straight leg raising with minimal 
pain on axial compression and no point tenderness.  There 
were no postural abnormalities or fixed deformities and back 
musculature was normal and symmetric.  Range of motion 
revealed that the veteran was able to forward flexion to get 
his fingertips within three centimeters of his toes, 
hyperextend to 30 degrees, right and left lateral flex to 50 
degrees and right and left lateral rotate to 70 degrees.  
There was no objective evidence of pain on motion and there 
was no neurologic involvement.  X-rays were reported as 
within normal limits.  In the diagnosis, the VA examiner said 
the veteran's history was consistent with musculoskeletal 
lumbar strain, although there were no objective findings on 
current examination.

As noted above, pursuant to the Board's February 1997 remand, 
the veteran was afforded the opportunity for further VA 
examination.  However, he failed to report for examinations 
scheduled in February 1997 and May 1998.  According to a 
September 1998 Report of Contact (VA Form 119), the veteran's 
mother indicated that he lived and worked in the Cayman 
Islands.
 

Analysis

According to 38 U.S.C.A. §§ 1110 and 1131, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service.

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation, the claim must be accompanied by evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Moreover, where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  A 
well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an inservice injury or disease and a 
current disability.  See Epps v. Gober, 126 F.3d 1464 (1997).

The veteran has contended that service connection should be 
granted for a low back disorder.  The record demonstrates the 
veteran was seen in March 1994 and assessed with lumbar 
syndrome, but no other diagnosed low back disorder was found 
in service.  Moreover, on VA examinations after the veteran's 
separation from service, there was no showing that he had a 
low back disorder.  Although in October 1994, the veteran 
gave history of more than two years of back pain and a VA 
examiner said the veteran's history was consistent with 
musculoskeletal lumbar strain, the service medical records do 
not support the veteran's assertions nor do they describe a 
lumbar strain. The diagnosis made by the VA examiner does not 
provide the evidence of a service-connected injury as the 
diagnosis was based on a medical history provided by the 
veteran but unsupported by service medical records.  LeShore 
v. Brown, 8 Vet.App. 406 (1995) (Evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute "competent medical evidence.")  See also Reonal 
v. Brown, 5 Vet.App. 458, 460-461 (1993). (A medical opinion 
based upon an incomplete and inaccurate history is of no 
probative value.)  Furthermore, the veteran has submitted no 
evidence to show that he currently has a low back disorder.  
Additionally, not only is there no evidence of a current low 
back disorder, the veteran failed to report for two VA 
examinations in February 1997 and in May 1998.  The Board 
notes that notice to report for these examinations was sent 
to the veteran's address of record. Although he reportedly 
has moved to the Cayman Islands, he has failed to apprise VA 
of his new address. Under 38 C.F.R. § 3.655, when a veteran 
fails to report, without good cause, for an examination 
scheduled in conjunction with an original compensation claim 
or a claim for increase, the claim shall be rated based on 
the evidence of record or denied, as the case may be.  38 
C.F.R. 3.655(a).  In short, no medical opinion or other 
medical evidence showing that the veteran currently has a low 
back disorder has been presented.  Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu, 2 Vet. App. at 494.  See also Harvey v. 
Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the veteran has 
not submitted any medical opinion or other medical evidence 
that supports his claim.  The evidence now of record fails to 
show that the veteran currently has a low back disorder.  
Thus, this claim may not be considered well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107(a); 38 C.F.R. § 3.303.  Since 
the claim is not well grounded, it must be denied.  See 
Edenfield v. Brown, 8 Vet. App. 384, 390 (1995).

Although the Board has disposed of the claim of entitlement 
to service connection for a low back disorder on a ground 
different from that of the RO, that is, whether the veteran's 
claim is well grounded rather than whether he is entitled to 
prevail on the merits, the veteran has not been prejudiced by 
the Board's decision.  In assuming that the claim was well 
grounded, the RO accorded the veteran greater consideration 
than his claim warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).


ORDER

Service connection for a low back disorder is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

